Opinion by
Mollison, J.
In accordance with stipulation of counsel that the items marked “A” consist of kleenex box covers similar in all material respects to those the subject of Quon Quon Company v. United States (41 Cust. Ct. 178, C.D. 2038), the claim at 16% percent under the provision in paragraph 412, as modified by the Annecy Protocol to the General Agreement on Tariffs and Trade (T.D. 52373), supplemented by Presidential proclamation (T.D. 52476), for other manufactures of wood, not specially provided for, was sustained. The items marked “B,” stipulated to consist of rattan flower cages the same as those the subject of Quon Quon Company v. United States (41 Cust. Ct. 181, C.D. 2039), were held dutiable at 45 percent under paragraph 409 of the tariff act as rattan articles.